DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-13, and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the electronic apparatus of claim 1, in particular the limitations of the side surface comprises a step surface and a rough surface, wherein the first sealing adhesive is configured to bond to the step surface and the rough surface. The prior art does not disclose or suggest the electronic apparatus of claim 22, in particular the limitations of the side surface comprises a step surface, wherein the first sealing adhesive is configured to bond to the step surface. The prior art does not disclose or suggest the electronic apparatus of claim 26, in particular the limitations of the side surface comprises a rough surface, wherein the first sealing adhesive is configured to bond to the rough surface. 
The closely related prior art, Panchawagh et al. (US 20180373913) discloses (Figs. 1-20) an electronic apparatus comprising: a screen comprising: a display area (610, 710); an outer surface (surface of 710, 905 contacting 705), wherein the outer surface is a touch surface; and an inner surface (opposite surface to the outer surface), wherein the inner surface is a light shielding layer (955, 991), and wherein the light shielding layer comprises a light transmission region (portion between adjacent 991s) located in the display area; a fingerprint circuit (970, 980, 985, 990) attached to the light transmission region and comprising: a first surface facing the screen; a second surface facing away from the screen; and a side surface coupled between the first surface and the second surface, and a frame adhesive (992, 1215) configured to attach the fingerprint circuit and the light transmission region, wherein the frame adhesive comprises: a first connection area (portion of fingerprint circuit contacting 1215) configured to bond to the first surface; and a second connection area (portion of fingerprint circuit contacting 1210) coupled to the first connection area and located on a periphery of the first connection area, wherein the second connection area is configured to bond to the first surface; and fasten to the side surface using a first sealing adhesive (1215).
However, the prior art does not disclose or suggest the electronic apparatus of claim 1, in particular the limitations of the side surface comprises a step surface and a rough surface, wherein the first sealing adhesive is configured to bond to the step surface and the rough surface. Claim 1 is therefore allowed, as are dependent claims 2-5, 7-13. The prior art does not disclose or suggest the electronic apparatus of claim 22, in particular the limitations of the side surface comprises a step surface, wherein the first sealing adhesive is configured to bond to the step surface. Claim 22 is therefore allowed, as are dependent claims 23-25. The prior art does not disclose or suggest the electronic apparatus of claim 26, in particular the limitations of the side surface comprises a rough surface, wherein the first sealing adhesive is configured to bond to the rough surface. Claim 26 is therefore allowed, as are dependent claims 27-29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871